Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claim 1-3, 7-12, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meigs et al. 8,771,094 Vaioli 2013/0324272 in view of McKirdy 2013/0032634.	
As to claims 1-3, 7, 11, 16 and 18-21, Meigs is considered to show bowling enhancement system comprising a mobile wireless A over the at least one bowling lane and configured to generate image data of the at least one bowling lane or discuss a plurality of projectors arranged over the at least one bowling lane and configured to generate a set of projected images onto the at least. Vaioli teaches a bowling enhancement system for at least one bowling lane with at least one image sensor in a tracking camera 415 arranged over the at least one bowling lane and configured to generate image data or “information” of the at least one bowling lane as shown at [0053] and a plurality of projectors arranged over a plurality of lanes in his video projection system 10 and configured to generate a set of projected images onto the at least one bowling lane.   The enhancement system of Vaioli is capable of determining a tracking path of a bowling ball traveling on the at least one bowling lane based upon the image data of the at least one bowling lane as describe at his paragraph [0053] and selectively change the set of projected images based upon the tracking path of the bowling ball and the selected game characteristics considered to be the taught triggering event for a desired special effect. To have combined such cameras and projectors with an enhancement system such as Meigs would have been obvious in order to be able to add special effects associated with events in the game.  
While the projector of Vaioli is capable of projecting a pairing token onto the at least one bowling lane adjacent a foul line one bowling lane, he does not appear to disclose implementing such a function. However from McKirdy it is taught that such barcodes (his fig. 7) can be a “projected mage” [0115].  Where Megis shows using pairing tokens 51 unique for each bowling lane, as called for by new claim 21 and to authenticate and establish communications with the mobile device, McKirdy teaches in the alternative to printing such codes on a ticket or display, such can be projected on to the environment.  As such, to have used the projectors of Vaioli to project a pairing token onto the at least one bowling lane would have been obvious to make it easier to connect and control the system as taught by McKirdy. 
In Megis, his  local server 130 coupled his means for producing and displaying his QR code for a plurality of lanes in his ticket 50 or CRT 32 and capable of authenticating the pairing token as required by claims 1, 8, 9 and 15.  To have alternatively displayed the QR code via the projection system known in enhanced bowling systems such as Vaioli and suggested by McKirdy would have been obvious in order to allow a player to interface with the QR code in a known alternative way.  Such combining of prior art elements according to known methods to yield predictable results of allowing person to connect and interface with a bowling system has been found a prima facie case of obviousness under KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
As to claims 10 and 17 the projector suggested by Vaioli shown in fig. 1 is considered to be adjacent a foul line 15 meeting the limitations of the claim.
Claims 2, 12 and 19 is considered taught by fig. 7 of McKirdy. 

Claim 4, 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meigs et al. 8,771,094 Vaioli 2013/0324272 in view of Mc Kirdy 2013/0032634 and further in view of Lys et al. 7,598,684.
Claims 4 and 13 are considered most broadly met by where the flashing lights and lighting 30 taught by Vaioli that are configured to irradiate the at least one bowling lane. [0026]. To the extent that such lighting emits infrared, Vaioli shows tracking cameras 415, he does not discuss any infrared features in detail.  He does clearly disclose color lights at [0018] that is known to include wavelengths in the infrared as taught by Lys at (col. 28, ln. 66).  In bowling the use of infrared lighting for pin scorers to operate properly in low light levels is known. Applicant has not disclosed any other purpose for such in his brief mention in the specification. As such, to have included infrared light in a bowling enhancement system such as that of Meigs would have would have been obvious in order to operate in less than ambient light condition as is known. 
	
 
Conclusion
 	Applicant’s summary of his invention is noted with no response necessary as it fails to specifically show how such is not fairly taught by the applied art. 

Applicant does not appear to argue the teachings or combinations made by the grounds for rejection.  Instead he argues that the applied combination of prior art references fails to disclose or fairly suggest the local server configured to when receiving the pairing token from the mobile wireless communications device via the cloud platform and when authenticating the pairing token for the at least one bowling lane, establish a communication link with the mobile wireless communications device and cause the mobile wireless communications device to display a user interface menu for selecting a plurality of game characteristics for a bowling game, [and] initialize the bowling game for the at least one bowling lane based upon selected game characteristics.  As set forth in the new grounds for rejection above, the application of a cloud based bowling enhancement system is known by Meigs. Applicant’s invention combines the known QR code technology to the operation and control of an enhanced bowling lane system to allow it to be controlled by a user’s mobile device which is shown in Meigs at 50. To the extent that such is projected onto the surface of the alley is not new.  Projecting images of QR codes to be scanned by a user is considered known and fairly taught by the applied art. The motivation to provide such in a bowling system is considered a routine addition of modern electronics to an otherwise unpatentable invention typically which creates a prima facie case of obviousness.  See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161 (Fed. Cir. 2007) (“Accommodating a prior art . . . device . . . to modern electronics would have been reasonably obvious to one of ordinary skill in [the art]” because “[a]pplying modern electronics to older . . . devices has been commonplace in recent years.”); see also KSR Int’l Co. v. Teleflex Inc., 127 S. Ct 1727, 1743-44 (2007) (addition of a well-known electronic sensor to a well-known mechanical adjustable pedal would have been obvious); Dann v. Johnson, 425 U.S. 219, 220, 230 (1976) (finding it obvious to combine the modern computer program described in the patent with “existing machine systems in the banking industry”). Here the use of QR technology to allow efficient authentication and control via a mobile device and projecting such onto a surface is not an invention of applicant.  Instead such mobile access to is considered a more and more common use of modern electronics in the use and control of devices. Since applicant’s subsequent remarks do not apply to the new grounds for rejection as set forth above, no further response is deemed necessary. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711